mo CO sS DB vA &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:17-cv-00738-RSL Document 92 Filed 06/06/19 Page 1 of 6

Honorable Robert S.Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
CARREA CHRISTOPHER, Case No.: 2:17-CV-738RSL
PLAINTIFF’S NOTICE OF E.R.C.P.

30(B)(6) CORPORATE DEPOSITION(S) OF
DEFENDANT FORD MOTOR COMPANY

PIAINTIFF,

DATE: JULY 4, 2019-AUGUST 1, 2019
TIME: 1:00 PM

FORD MOTOR COMPANY,

Defendant(s).

Sewure’” “omgee’ “emeet” “eee!” “nee” “eee! “name” Somme! “eet” “mene” Senne “ema?” Se” age! Se ee

 

PLEASE TAKE NOTICE that under Fedreral Rule of Civil Procedure 30(b)(6).
Plaiatiff, Carrea Christopher, notices the deposition of Ford Motor Company, Corporation as
an organization on the topics detailed below. Plaintiff provides notice to Ford Motor Company and
all parties to this action that the deposition may be used at the time of trial. Ford Motor Company
shall identify the persons who will speak on its behalf on each topic below at least seven days

before, fourteen days would be much better before the deposition. The taking of this deposition may

-1-

 

 

 

PLAINTIFF’S NOTICE OF F.R.C.P. RULE 30(B)(6) CARREA CHRISTOPHER
CORPORATE DEPOSITION(S) OF DEFENDANT P.O. BOX 741272
FORD MOTOR COMPANY SAN DIEGO, CALIFORNIA 92174

 

(CASE NO.:2:17-CV-738-RSL) TELEPHONE (619)822-7392
a

Oo CO J) DA wa

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:17-cv-00738-RSL Document 92 Filed 06/06/19 Page 2 of 6

be adjorned from day to day until completed, and may occur over several days if more than one

person is necessary to provide the information requested.

 

 

DATE OF DEPOSITION: To accommodate the schedule of the defendants any day during the
month of July.

LOCATION OF DEPOSITION: It can be held at the Defendants attornies office.

COURT REPORTERS: To be ascertained upon the date chosen.

When you are asked to “identify” a particular employee or person, you are to provide that
person’s full name, current or last job titile, and current physical work address if still employed by
you; if the person is not still employed by you, provide the last known address, phone numbers, e-

mail addresses or other available contact information.

 

 

| You are advised that you must designate one or more officers, directors, managing agents, or
other persons who will testify on your behalf regarding the matters listed in schedule A which are

| known or reasonably available to Ford Motor Company.

SCHEDULE A
1. THE INSURANCE POLICIES AND COVERAGE (WHETHER SELF-INSURANCE,
EXCESS INSURANCE, PRIMARY INSURANCE, AND SECONDARY INSURANCE
AVAILABLE TO SATISFY ALL OR PART OF ANY CLAIMS BROUGHT AGAINST
FORD MOTOR COMPANY FORD THE FORD RANGER, YEAR 2005-2007.

 

 

2. THE EXTENT OF FORD MOTOR COMPANY NOTICES TO THE GENERAL PUBLIC
AND HOW AND WHY.THE CURRENT NET WORTH OF FORD.

| 3. FORD MOTOR COMPANY KNOWLEDGE OF THE DANGERS, SAFETY, HAZARDS,

RISK, PERIL AND JEOPARDY OF THE FORD RANGER. WHEN DID FORD KNOW

 

PLAINTIFF’S NOTICE OF F.R.C.P. RULE 30(BX6) CARREA CHRISTOPHER
CORPORATE DEPOSITION(S) OF DEFENDANT P.O. BOX 741272
FORD MOTOR COMPANY SAN DIEGO, CALIFORNIA 92174

 

 

(CASE NO.:2:17-CV-738-RSL) TELEPHONE (619)822-7392

 
1 A wv

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

| Case 2:17-cv-00738-RSL Document 92 Filed 06/06/19 Page 3 of 6

OF THE DANGERS AND WHEN DID THEY TEST THE FORD RANGERS AND
FORDS KNOWLEDGE OF THE AIRBAGS THEY PLACED IN THE FORD RANGERS.

 

 

4. BOTH THE PAST AND PRESENT ADVERTISEMENT OF THE FORD RANGERS
AND THE NON-ADVERTISEMENT OF THE DANGERS OF THE FORD RANGER.

DATED: JUNE 4, 2019

RESPECTFULLY SUBMITTED,

| BY: LEZ"

Pee

 

 

 

 

 

PLAINTIFF’S NOTICE OF F.R.C.P. RULE 30(B)(6) CARREA CHRISTOPHER
CORPORATE DEPOSITION(S) OF DEFENDANT P.O. BOX 741272
FORD MOTOR COMPANY SAN DIEGO, CALIFORNIA 92174

(CASE NO. :2:17-C'V-738-RSL) TELEPHONE (619)822-7392

 
wn ff WW ON

Oo 2 ~sS A

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

ho
oe

Case 2:17-cv-00738-RSL Document 92 Filed 06/06/19 Page 4 of 6

| CERTIFICATE OF SERVICE

THE UNDERSIGNED CERTIFIES UNDER THE PENALTY OF PERJURY UNDER THE
LAW THAT ON THIS DATE I CAUSED TO BE SERVED VIA FIRST CLASS MAIL,
POSTAGE PREPAID AND VIA E-MAIL , A COPY OF THE WITHIN DOCUMENT UPON
THE;

MILLS, MEYERS, SWARTLING PS
1000 SECOND AVENUE, 307" FLOOR
SEATTLE, WASHINGTON 98104-1064

DATED: JUNE 4, 2019

 

 

 

 

 

 

 

 

BY: ‘
CARYA CHRISTOPHER
|
|
-4-

PLAINTIFF'S NOTICE OF F.R.C.P. RULE 30(B)(6) CARREA CHRISTOPHER

CORPORATE DEPOSITION(S) OF DEFENDANT P.O. BOX 741272

FORD MOTOR COMPANY SAN DIEGO, CALIFORNIA 92174

(CASE NO.:2:17-CV-738-RSL) TELEPHONE (619)822-7392

 

 
Sample 30(BX6DepesitiqndyyigeRSL Document 92 Filed 06/06/19 Page5of6 Page5of9

How a Rule 30(b)(6) Deposition Works

The Federal Rules and the Maryland Rules allow parties obtain discovery for trial with

a variety of mechanisms. At the top of the food chain of these possible discovery
tools is depositions.

Mitt Romney's famous quote in 2012 notwithstanding, corporations are not people.
So when you depose company employees, you often get what the creators of Rule
30(b)(6) called “bandying.” This is when the company's employees all deny
individual knowledge facts that are certainly known to the company. But you just do
not have the right person. (Heads up: you can still face this problem in some cases
where the "company" is an Enron-like maze of related corporations. In this case, you
need to get deposition notices for every possible entity.)

Rule 30(b)(6) was devised 45 years ago to solve this problem. The Rule allows a
part to name the corporation as deponent and identify the topics of inquiry for the
testimony. So the deposing party must give a notice of deposition, like the one
above, that sets forth the subject matter of the deposition with “reasonable
particularity.”

A deposition pursuant to Rule 30(b)(6) is substantially different from a witness's
deposition as an individual. The testimony of a Rule 30(b)(6) designee goes to the
knowledge of the corporate entity, not of the individual representative of the
organization. Rule 30(b)(6) designees present the organization's position on the
noticed topics, and provides the entities interpretation of events and documents. The
key for plaintiffs’ lawyers is that 30(b)(6) witness binds the entity and he is
responsible for providing all the relevant information known or reasonably available to
the entity. That is a powerful weapon against the "I don't know” brigade.

https://www.millerandzois.com/sample-30-b-6-deposition. html 6/4/2019
Sample 30(BYHOsPepontqndyyrexeRSL Document 92 Filed 06/06/19 Page6of6 Page 6of9

The corporation could hire Leonardo DiCaprio to answer the questions. There are no
restrictions on who it can designate. But, more typically, they will choose one or
more employees to testify to speak to these topics. The answer given to these
questions can bind the corporation at trial.

Some Key 30(b)(6) Cases

Murphy v. Kmart, 255 F.R.D. 497, 506 (D. $.D. 2009). The court honed in on
the reasonable particularity” we talked about above, noting the importance of
discreet topics because companies can "face sanctions for failing to adequately
produce and prepare its deponents.’

Sanyo Laser Products v Arista Records., 214 F.R.D. 496 (S.D. 2003). The
court stated that the rule is "designed to prevent ‘bandying,’ the practice of
presenting employees for their deposition who disclaim knowledge of facts known
by other individuals within the entity.

Black Horse Lane v. Dow Chem., 228 F.3d 275, 304 (3d Cir. 2000). This case
provides this epic line: “In reality, if a Rule 30(b)(6) witness is unable to give
useful information he is no more present for the deposition than would be a
deponent who physically appears for the deposition but sleeps through it.”

Webb v. District of Columbia, 189 F.R.D. 180 (D.D.C. 1999). The court
reinstated a default judgment in a racial discrimination case for a host of
infractions, including the failure to produce Rule 30(b)(6) witnesses who couid
speak to the designated topics. The court held that defendant “failed miserably in
its duties under Rule 30(b)(6) to proffer witnesses capable of testifying to matters
known or reasonably available to the organization."

Thomas v. Hoffman-LaRoche, 126 F.R.D. 522, 525 (N.D. Miss. 1989). The
court sanctioned the defendant because it did not produce witnesses to speak
to designed issues in 30(b)(6) notice.

 

https://www.millerandzois.com/sample-30-b-6-deposition. html 6/4/2019
